Citation Nr: 1134840	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Evaluation of bilateral hearing loss disability, rated noncompensable prior to March 31, 2011.

2.  Evaluation of bilateral hearing loss disability, rated 10 percent from March 31, 2011.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted entitlement to service connection for bilateral hearing loss disability and assigned a noncompensable rating.  The Veteran appealed the assigned rating.

In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.  For the reasons explained below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2011, the AMC granted a 10 percent rating effective March 31, 2011.


FINDINGS OF FACT

1.  The Veteran's August 2009 private examination results revealed level I hearing in the right ear and level III hearing in the left ear.

2.  The Veteran's March 2011 VA examination results revealed level V hearing in the right ear and level IV hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss disability prior to March 31, 2011, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a rating higher than 10 percent for bilateral hearing loss disability from March 31, 2011, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As noted above, the claims for higher ratings for bilateral hearing loss disability arise from the Veteran's disagreement with the ratings assigned in connection with the grant of entitlement to service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In its March 2011 remand, the Board instructed that the RO/AMC obtain the speech reception scores for the 2008 and 2009 private audiometric examinations, which were difficult to read in the copies that were before the Board.  If these documents were not obtained, the RO/AMC was instructed to afford the Veteran another audiometric examination.  The RO/AMC obtained a copy of the 2009 test, but not the 2008 test.  The Veteran was consequently afforded a new VA audiometric examination in March 2011.  The RO/AMC thus complied with the Board's remand instructions.  Stegall, 11 Vet. App. at 271.  Moreover, as shown below, the private and VA examination reports were adequate because the audiometric testing was conducted in a manner consistent with the applicable regulations.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher ratings for bilateral hearing loss disability are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where service connection has been granted and the claim on appeal relates to the rating assigned in connection with this grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  For the reasons stated below, staged ratings of 0 and 10 percent prior to and from March 31, 2011 are appropriate, based on audiological evidence indicating an increase in the severity of the Veteran's bilateral hearing loss disability.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85. 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case.  See 38 C.F.R. § 4.86.


On the August 2009 El Paso Hearing Aid and Audiology Center examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
20
20
60
55
39
Left ear
20
35
85
90
58

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.

Using Table VI, the Veteran's August 2009 examination results revealed level I hearing in the right ear and level III hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the March 31, 2011 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
25
55
80
90
63
Left ear
25
60
95
100
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 76 percent in the left ear.

Using Table VI, the Veteran's March 2011 VA examination results revealed level V hearing in the right ear and level IV hearing in the left ear.  Combining these levels according to Table VII results in a 10 percent rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the legible audiological examination reports in the claims file indicates that the March 31, 2011 VA examination report was the first audiological evidence that there was an increase in the severity of the Veteran's bilateral hearing loss disability warranting a 10 percent rating.

The Board notes that the claims file also contains an August 2008 El Paso Hearing Aid and Audiology Center examination report.  The Board remanded the claim in March 2011 because the speech recognition scores were not clearly legible.  The Board notes that, on this August 2008 examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
15
15
65
75
43
Left ear
20
40
90
95
61

The summary of the audiological test results indicated that speech recognition ability was excellent in the right ear and poor in the left ear.  In addition, the August 2009 examination report noted that there had been no further decrease in the Veteran's hearing since the August 2008 test.

Considering the above evidence and reviewing the most legible copy of the report in the claims file, it appears that the speech recognition scores were 94 percent in the right ear and 68 percent in the left ear.

Using Table VI, the August 2008 examination results revealed level I hearing in the right ear and level V hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

Thus, whether or not the August 2008 El Paso Hearing Aid and Audiology Center examination report speech recognition scores are deemed legible and considered in rating the Veteran's bilateral hearing loss disability, there is no evidence warranting a compensable rating until the March 31, 2011 VA audiological examination report.

With regard to the assigned ratings, the only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Veteran did not argue, and the evidence does not reflect, that the schedular rating does not adequately contemplate his disability picture.  The degree of his hearing loss was measured on the above examinations in a manner that allowed the Board to determine the level of hearing loss disability under the applicable regulations.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."  The audiological examiners in this case did not describe the functional effects caused by the Veteran's bilateral hearing loss disability.  This error is harmless, however, because these effects are not relevant to the disability ratings at issue on this appeal. 

Finally in this regard, the evidence, including the Veteran's statements, does not reflect that the Veteran's bilateral hearing loss disability causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

As to additional arguments raised by the Veteran, in his July 2011 response to the RO's June 2011 decision increasing the rating for his bilateral hearing loss disability to 10 percent effective the March 31, 2011 date of the VA audiological examination, the Veteran indicated that he was "appealing the date my benefits will start (April 1, 2011)," and that his argument was that "my benefits should be paid from February 2005."

To the extent that the Veteran argues that the rating increase from 0 to 10 percent should have been effective from an earlier point during the appeal period, which began on January 18, 2008, the effective date of the grant of service connection, the Board will address this argument on the merits and reject it.

Under 38 U.S.C. § 5110(a), the effective date of an increase in disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

In this case, the initial noncompensable rating was assigned in connection with the October 2008 RO decision.  That decision granted a January 18, 2008 application to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss disability.  The first probative evidence of a change in severity of the Veteran's hearing loss disability was the March 31, 2011 VA examination report.  Here, based upon facts found, there was a material change in the disability, which is measured based on the factors described in the regulations cited above, rather than differing descriptions of the disability by different examiners that would need to be reconciled by a rating specialist or the Board.  See 38 U.S.C.A. § 5110(a) (effective date of award based on claim for increase based on facts found); 38 C.F.R. § 4.2 (it is the responsibility of the rating specialist to reconcile various reports into a consistent picture so that the rating accurately reflects the elements of disability present).  The Board acknowledges the Veteran's complaint that he had been pursuing his appeal actively and had to wait two years after the filing of his October 2008 notice of disagreement for a VA examination.  However, given that ratings for hearing loss disability are determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, see Lendenmann v. Principi, 3 Vet. App. 345 (1992), there is no basis on which to assign the appropriate effective date for the 10 percent rating other than the March 31, 2011 VA examination containing the relevant audiological information.  

To the extent that the Veteran argues that the effective date of his 10 percent rating should be earlier than January 18, 2008, and be based on his prior, February 2005 claim, the Board cannot address this argument on the merits.  The Veteran's February 2005 claim for entitlement to service connection for a bilateral hearing loss disability was denied in May 2005 and he was notified of this denial in a June 2005 letter, but did not appeal.  Consequently, the denial became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  Moreover, when service connection was subsequently granted for this disability in October 2008, the Veteran's November 2008 notice of disagreement did not challenge the January 18, 2008 effective date assigned.  Such a challenge is the only legitimate way to contest an effective date.  The Veteran's later, July 2011 challenge, more than a year after the October 2008 decision, is an improper freestanding claim for an earlier effective date that cannot be considered on the merits.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Such consideration, if this decision were appealed, would be stricken by the Court.  See Juarez v. Peake, 21 Vet. App. 537, 541 (2008) (modifying, to remove, that portion of a Board decision that reviewed an effective date related to a finding in a prior RO decision that had not been appealed by the Veteran and had therefore become final).  The only appropriate vehicle for the Veteran to challenge the effective date assigned in the October 2008 decision is to assert clear and unmistakable error (CUE) in the October 2008 or the May 2005 decisions.

For the foregoing reasons, the preponderance of the evidence is against any higher ratings for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for ratings higher than 0 percent prior to March 31, 2011, and for a rating higher than 10 percent from that date, for bilateral hearing loss disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability prior to March 31, 2011 is denied.

Entitlement to a rating higher than 10 percent for bilateral hearing loss disability from March 31, 2011 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


